Title: Henry Strachey to the American Peace Commissioners, 5 November 1782
From: Strachey, Henry
To: Adams, John,Franklin, Benjamin,Jay, John


Gentlemen.
Paris Novr. 5th. 1782.

Knowing the expectations of the Kings ministers that a full Indemnity shall be provided for the whole Body of Refugees, either by a restitution of their property, or by some stipulated compensation for their lossess, & being confident, as I have repeatedly assured you, that your refusal upon this point will be the great obstacle to a Conclusion and Ratification of that Peace which is meant as a solid, perfect, permanent Reconcilliation & Reunion between Great Britain and America I am unwilling to leave Paris without once more submitting the matter to your Consideration— It affects equally, in my opinion, the Honor and the humanity of your Country and of ours. How far you will be justified in risking every favorite object of America by contending against those Principles, is for you to determine— Independence and more than a reasonable Possession of Territory, seem to be within your reach— Will you suffer them to be outweighed by the Gratification of Resentment against Individuals I venture to assert that such a Conduct hath no parallel in the History of civilized Nations.
I am Under the Necessity of setting out by two oClock to day; if the time is too short for your Reconsideration and final determination of this important point, I shall hope that you will enable Mr. Oswald to dispatch a Messenger after me—who may be with me before Morning at Chantilley, where I propose Sleeping to night, or who may overtake me before I arrive in London—with a satisfactory answer to this Letter I have the honour to be— / Gentlemen / Your most Obedt. & / most humble servt.
signed H. Strachey

